John I. Purtle, Justice, dissenting. I would grant the rule on the clerk because of unavoidable casualty. The reason the record was not timely presented was because the clerk had trouble locating his files due to the devestating flood which struck the Van Burén County Courthouse in 1982. Records had to be reconstructed primarily by obtaining copies of documents from the files of interested attorneys. Affidavits from the reporter, clerk and attorney clearly reveal this delay was necessitated by a flood which I think was not due to the fault of anyone in connection with this case.